Name: 2006/996/EC: Decision taken by common agreement between the Representatives of the Governments of Member States of 11 December 2006 on the location of the seat of the European Institute for Gender Equality
 Type: Decision
 Subject Matter: rights and freedoms;  European organisations
 Date Published: 2006-12-30

 30.12.2006 EN Official Journal of the European Union L 403/61 DECISION TAKEN BY COMMON AGREEMENT BETWEEN THE REPRESENTATIVES OF THE GOVERNMENTS OF MEMBER STATES of 11 December 2006 on the location of the seat of the European Institute for Gender Equality (2006/996/EC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, Having regard to Article 289 of the Treaty establishing the European Community, Whereas: (1) The establishment of a European Institute for Gender Equality is envisaged on the basis of the proposal submitted by the Commission on 10 March 2005 as amended by its proposal on 8 May 2006; (2) The location of the seat of this Institute should be determined, HAVE DECIDED AS FOLLOWS: Article 1 The European Institute for Gender Equality shall have its seat in Vilnius. Article 2 This Decision, which will be published in the Official Journal of the European Union, shall take effect on the date of the entry into force of the Regulation of the European Parliament and the Council establishing a European Institute for Gender Equality. Done at Brussels, 11 December 2006 The President E. TUOMIOJA